EXHIBIT 10.44
Modification #1 to
LINE OF CREDIT NOTE AND AGREEMENT
Between Infinite Group, Inc. and Harry A. Hoyen
Dated December 28, 2017
 
This MODIFICATION AGREEMENT is made as of December 28, 2017 between Infinite
Group, Inc., a Delaware corporation with offices at 175 Sully’s Trail, Suite
202, Pittsford, NY 14534 (“Borrower”) and Harry A. Hoyen, an individual with an
address at 12608 Cedar Road, Cleveland Heights, OH 44106 (the "Lender").
 
WHEREAS, the Borrower and Lender have executed a line of credit note and
agreement in the principal amount of up to $75,000 dated September 21, 2017
(“Note”); and
 
WHEREAS, the parties desire to modify the terms and conditions of the Note as
follows:
 
NOW, THEREFORE, the parties agree as follows:
 
1)
The Note dated September 21, 2017 is modified to delete the section FEE, with
the effect that the shares stated in this section shall never have been issued
by the Borrower;
 
2)
Further the section FEE dated September 21, 2017 shall be replaced as follows.
FEE: In consideration for providing this financing, Borrower shall grant to
Lender a stock option to purchase a total of 400,000 shares of the Company's
Common Stock, par value $.001 per share at $.04 (four cents) per share. Such
option shall become fully vested and exercisable on the grant date, December 28,
2017. This option shall expire on January 2, 2023.
 
3)
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York without reference to conflicts of law principles. With
respect to any matters that may be heard before a court of competent
jurisdiction, the parties consent to the jurisdiction and venue of the courts of
Monroe County, New York or of any federal court located in the Western District
of New York.
 
4)
Except as modified by this Agreement, all the terms, covenants and conditions of
the Note shall remain the same.
 
IN WITNESS WHEREOF, Borrower and Lender have caused this Modification #1 to the
Note to be executed as of this date, December 28, 2017, and delivered as set
forth above.
 
 
 
Infinite Group, Inc.
 
 
 
By: __/s/ James Villa_______________________________
 
James Villa, President
 
 
 
Harry A. Hoyen
 
 
 
By: __/s/ Harry A. Hoyen_______________________________
 
 
